      Case: 1:20-cv-06805 Document #: 34 Filed: 07/12/21 Page 1 of 1 PageID #:264




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 SAMANTHA TAVEL,
                               Plaintiff,

 v.
                                                               No.    20-cv-06805

 MATTHEW RIDDLE, EVOLVE WRESTLING,                                    Hon. Manish S. Shah
 INC., GABE SAPOLSKY, AND WORLD
 WRESTLING ENTERTAINMENT, INC.,
                     Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL

         Plaintiff Samantha Tavel hereby voluntarily dismisses this matter with prejudice under

Federal Rule of Civil Procedure 41(a)(1)(A)(i), with each side to bear their own attorney's fees and

costs. All future dates, if any, should be stricken.

Dated:                                      Respectfully submitted,

                                            Samantha Tavel

                                    By: John Chwarzynski
                                        One of Plaintiff's Attorneys

                                            Hale & Monico
                                            53 W. Jackson
                                            Suite 337
                                            Chicago, IL 60604
                                            P: (312) 870-6923
                                            jwc@halemonico.com
